Citation Nr: 0833536	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-17 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the evaluation for lumbar discogenic disease, status 
post spinal fusion at L3-L4, L4-L5, L5-S1, was properly 
reduced from 40 percent disabling to 20 percent disabling, 
effective August 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1994 to 
October 1998.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In October 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  An evaluation of 40 percent disabling for lumbar 
discogenic disease, status post spinal fusion L3-L4, L4-L5, 
L5-S1, was in place for less than 5 years at the time of 
reduction of that evaluation to 20 percent, effective August 
1, 2006.  

2.  Since January 2006, the veteran's lumbar discogenic 
disease, status post spinal fusion L3-L4, L4-L5, L5-S1, 
results in forward flexion greater than 30 degrees; and does 
not result in ankylosis of the entire thoracolumbar spine, 
any incapacitating episodes, or in compensable objective 
neurologic abnormalities.  


CONCLUSION OF LAW

The criteria for reduction of the disability evaluation for 
lumbar discogenic disease, status post spinal fusion L3-L4, 
L4-L5, L5-S1 to 20 percent, effective August 1, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344; 4.40, 4.45, 4.71a Diagnostic Code 5241, 
4.124a Diagnostic Code 8529 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

When the issue is whether a given evaluation is warranted, 
the Board will consider whether separate evaluations are 
appropriate for different periods of time based on the facts 
found for the different periods under appeal; a process known 
as assigning "staged ratings".  See Hart v. Mansfield, 21 
Vet. App. 505 (2007)

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA may not reduce 
the evaluation based on examinations less full and complete 
than those on which payments were authorized or continued.  
38 C.F.R. § 3.344(a).  

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).  The duration 
of the disability rating at issue is measured by the 
effective date assigned for that rating until the effective 
date of the actual reduction.  Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e). A period of 60 days is 
allowed for response.  Id.  Furthermore, the effective date 
of the reduction will be the last day of the month in which a 
60 day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R.  § 3.105(e), (i).

Service connection for lumbosacral strain was established in 
a June 1999 rating decision and the RO assigned a non-
compensable evaluation.  Treatment notes from "M.S.S.", 
M.D. document that the veteran underwent an anterior 
discectomy decompression and bilateral fusion of L3-4, L4-5, 
and L5-S1 in January 2005.  In an April 2005 rating decision, 
the RO assigned a temporary 100 percent evaluation, effective 
in January 2005, based on surgical treatment requiring 
convalescence.  That rating decision assigned a 10 percent 
evaluation from May 2005 forward.  

Following a claim for an evaluation higher than 10 percent 
and a May 2005 VA medical examination, the RO issued an 
August 2005 rating decision in which the RO changed the 
evaluation assigned for the veteran's lumbar spine disability 
to 40 percent disabling, effective in May 2005.  

The veteran underwent a discectomy and disc fusion in January 
2005.  Prior to that surgery her disability was evaluated as 
10 percent disabling.  The rating was increased to 40 percent 
after a May 2005 VA examination, only 5 months after the 
surgery.  Thus, it cannot be said that her disability of the 
lumbar spine had stabilized as of the January 2006 
examination which gave rise to the rating reduction.  

As an evaluation higher than 20 percent disabling had not 
been in place for 5 years or more and her disability of the 
lumbar spine had not stabilized, the provisions of 38 C.F.R. 
§ 3.344(c) control in this case.  So long as a reexamination 
disclosed improvement in her lumbar spine disability so that 
the criteria for no more than a 20 percent rating were met, a 
reduction to a 20 percent evaluation was warranted.  

The Board notes that all procedural requirements were met in 
this case.  This is further explained in the duty to notify 
and assist section of this decision.  The Board now turns to 
the substantive aspects of this case, i.e., whether the 
evidence relating to the extent of disability caused by the 
veteran's service-connected lumbar spine disability warranted 
the reduction to 20 percent.  

The veteran's lumbar spine disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5241, for spinal fusion, 
since the April 2005 rating decision.  Under VA regulations, 
unless intervertebral disc syndrome is evaluated based on 
incapacitating episodes, disabilities are evaluated under 
criteria provided in the General Rating Formula for Diseases 
and Injuries of the Spine (General Rating Formula) found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  These 
criteria apply to disability of the spine with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine, a 50 percent rating is assigned for 
favorable ankylosis of the entire thoracolumbar spine, and a 
40 percent rating is assigned for either favorable ankylosis 
of the entire thoracolumbar spine or for forward flexion of 
the thoracolumbar spine limited to 30 degrees or less.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.

Note (1) directs the rater to evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.

Note (2) defines normal forward flexion of the thoracolumbar 
spine as from zero to 90 degrees, normal extension as from 
zero to 30 degrees, left and right lateral flexion as from 
zero to 30 degrees, and left and right lateral rotation as 
from zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation; 240 
degrees for the thoracolumbar spine.  Id., see also Plate V.

Note (5) defines "unfavorable ankylosis" as a condition in 
which the spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Id.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.  Id.

Additionally, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Id.

A 60 percent evaluation is assigned where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  A 40 percent rating is assigned 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Id.  A 20 percent rating is 
assigned where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  Id.

Note (1) provides that for purposes of evaluations for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Following the veteran' surgery and convalescent stay at River 
Garden Hebrew Home for the Aged (River Garden), Dr. M.S.S. 
reported in February 2005 treatment notes, that the veteran 
was doing quite well.  Significantly, Dr. M.S.S. stated "she 
says that all of the tingling and pain that she had in her 
leg preoperatively is gone."  

In January 2006, the veteran underwent a VA examination of 
her lumbar spine to determine the extent of disability.  The 
examiner indicated that the veteran's claims file was not 
available for review.  However, the examiner recorded, in the 
report, an accurate factual history as provided by the 
veteran.  

Review of the claims file by the examiner is not an act 
required by regulation.  What is required is that "both in 
the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history."  
38 C.F.R. § 4.1.  

In this case, because the history recorded in the January 
2006 examination report agrees with the history in the claims 
file, the Board finds that the January 2006 examination was 
conducted in view of the history of the veteran's disability.  
Simply stated, the Board finds no basis to remand this case 
to the RO in light of the accurate history cited within the 
record.

As to current symptoms, the veteran reported daily pain which 
was worse when sitting for prolonged periods or with 
repetitive movements or lifting heavy objects.  She also 
reported tingling and numbness of her left leg but improved 
sensation in her feet.  The veteran stated that she had flare 
up of back symptoms once per week.  As she was not 
experiencing a flare-up at the time of the examination, the 
examiner stated that he could not comment without resorting 
to pure speculation as to the extent of disability during a 
flare up.  

Physical examination included an observation that the veteran 
had a mildly antalgic gait but used no ambulatory aids.  
There was minimal tenderness to palpation in the area of a 
surgical scar of the veteran's lumbosacral region.  Active 
range of motion of the thoracolumbar spine was measured as 55 
degrees of forward flexion, 20 degrees of extension, 15 
degrees of left lateral flexion, 18 degrees of right lateral 
flexion, and between 25 and 30 degrees of right and left 
lateral rotation.  

After 10 repetitions, the veteran's forward flexion increased 
to 65 degrees.  She complained of pain after repetitive 
movements.  There is no evidence that repetitive motion or 
pain reduced her range of forward flexion to less than 55 
degrees.  That her forward flexion actually increased after 
repetitive movements is evidence against a finding of further 
reduction in range of motion due to pain or repetitive 
motion.  For these reasons, 38 C.F.R. § 4.40 and § 4.45 are 
not for application.  The examiner stated that range of 
motion measurements were made with a goniometer.  

Neurologically, the veteran exhibited 5 out of 5 strength of 
the lower extremities and had normal sensation in both feet 
and in her left lower extremity.  She was found to have 
mildly decreased sensation in the lateral aspect of her left 
leg.  

This is evidence that the veteran's disability of the lumbar 
spine met the criteria for no more than a 20 percent 
evaluation under 38 C.F.R. § 4.71a.  Forward flexion was 
considerably greater than 30 degrees.  There are no reports 
of incapacitating episodes, and the measured range of motion 
of the thoracolumbar spine indicates that the entire 
thoracolumbar spine is not ankylosed.  

Also of record is a March 2006 letter from Dr. M.S.S., a July 
2006 letter from "J.H.", M.D., a July 2006 letter from 
"V.P." M.D., and physical therapy notes, dated in July 
2006, signed by "L.L.", D.P.T.  

Other than the notes from Dr. L.L., these letters provide no 
evidence going to the rating criteria.  Dr. L.L.'s notes do 
not provide probative evidence favorable to the veteran.  
Forward flexion measurements are not given in degrees but are 
stated as the veteran having a 2.5 centimeter difference from 
her starting distance to her ending point where a normal 
difference is stated as 10 centimeters and an average for 
adults was stated as 4 centimeters.  The forward flexion 
measurement is in units not in compliance with the criteria 
used to rate this disability and are not probative on the 
matter.  As to the other measurements, those are stated as 
extension of 0 degrees, right lateral flexion of 9 to 10 
degrees, left lateral flexion of 11 to 12 degrees, right 
rotation of 19 to 20 degrees, and left lateral rotation of 26 
to 27 degrees.  Hence, this report provides no evidence that 
the veteran's forward flexion of the thoracolumbar spine was 
limited to 30 degrees or less and provides evidence against a 
finding that her entire thoracolumbar spine is ankylosed.  

These results do not provide evidence favorable to 
restoration of a 40 percent evaluation under the General 
Rating Formula.  There is no report of incapacitating 
episodes so this evidence is not supportive of a rating 
higher than 20 percent based on application of the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

Furthermore, the Board finds that the examination of the 
veteran's spine in January 2006 is probative as to the extent 
of her range of motion in January 2006, at the effective date 
of the reduction in August 2006, and since.  

In that regard, the veteran testified that her range of 
motion following the surgery was worse than prior to the 
surgery.  Hearing transcript at 6.  She does not contend that 
it worsened since; rather, she has argued that the motion was 
not measured during the January 2006 examination report.  Id. 
at 5-6.  Finally, she testified her alleged numbness did not 
get any worse since her surgery in 2005.  Id. at 8-9.  

The Board recognizes the veteran's answered "Oh yeah" to 
the question from her representative "[h]as there been any 
changes since May 2005; has you condition even become more 
severe the last time you went to a VA doctor?"  Id at 9.  
However, this answer was clearly not responsive to the 
question.  The veteran continued her answer with "I went to 
my regular orthopedic surgeon, but there's nothing else he 
can do for me but give me pain medicine.  I can't function on 
pain medicine, so I don't have the luxury of just sitting at 
home with it."  Id.  

The Board finds that the veteran's testimony, as a whole, 
amounted to an assertion that her back was worse after the 
surgery than it was prior to the surgery.  For these reasons, 
the Board has declined to require another examination of the 
veteran's spine, finding the evidence of record sufficient to 
adjudicate the issue before the Board.  

Dr. L.L. reported that the veteran maintained consistent 
minimization and disruption of prolonged periods of standing 
and walking during testing.  Dr. L.L. also stated that the 
veteran did not demonstrate overt positive findings for 
abnormal pain symptoms, but did demonstrate consistent 
guarding and bracing during lumbar spine functional testing.  
Further, Dr. L.L. documented the veteran's report of pain in 
the low back and pain shooting into the left leg during 
functional movement.  There is no report of numbness or loss 
of sensation of either lower extremity. 

This treatment report from Dr. L.L. is not evidence favorable 
to a grant of a separate evaluation for objective neurologic 
abnormalities.  As provided for in the General Rating 
Formula, radiated pain is encompassed in the rating criteria.  

During the October 2007 hearing, the veteran testified that 
she had constant pain in her lower back that radiated into 
her legs, mainly the right leg.  Hearing transcript at 3.  
She also reported that she had numbness in her feet that it 
felt like standing on pins and needles and that she was also 
numb at the site of her back surgery.  Id. at 4.  She 
disputed the findings of the January 2006 VA examination 
stating: 

I told the VA guy that I could feel the 
tips of my toes again, but its not a 
constant thing.  I could - I hadn't been 
able to feel my feet for probably five or 
six years before the surgery.  Then after 
the surgery, after rehab and everything, 
I could actually feel my feet again and 
that's what I told him; but they're numb.  
It's a hit or miss thing when whether or 
not; it just depends on what I'm doing.  
Id. at 5- 6.  

The veteran also reported that the VA examiner did not 
measure lumbar spine range of motion with any instrument.  
Id. at 5.  

The Board finds that, as between the physician that examined 
the veteran in January 2006, who stated that he measured her 
range of motion with a goniometer, and the veteran's 
testimony, the physician's affirmative statement is more 
probative the measurement process that occurred in the 
January 2006 examination.  There is no discernable reason why 
the examiner would state an untruth.  Indeed, the physician 
would have likely been motivated by concern over his 
professional reputation to state the truth.  

Also of note is that veteran's report during the hearing as 
to numbness of her feet is not supported anywhere else in the 
record but is contradicted by evidence she submitted or asked 
VA to obtain.  Notes from River Garden, where the veteran 
spent time convalescing following her January 2005 fusion 
surgery, contain no affirmative reports of numbness.  

Importantly, there are almost daily notations that the 
veteran denied numbness of the lower extremities, i.e., on 
January 28, 29, 31, February 3, 4, and 6, all in 2005.  
Additionally, April 2005 treatment notes from Dr. M.S.S. 
document the veteran's report that all of the pre-operative 
leg pain and intense back pain was gone.  Also, conspicuously 
absent from Dr. L.L.'s June 2006 notes are reports of 
numbness of either lower extremity, providing more evidence 
against this claim, outweighing the veteran's current 
statements.   

Most importantly, the objective findings from the January 
2006 VA examination indicate that the veteran had no 
neurologic abnormality of her feet.  

Furthermore, only objective neurological abnormalities are 
compensable under the clear language of Note (1) of the 
General Rating Formula.  Objective findings from the January 
2006 examination were that the veteran had normal sensation 
of her feet.

However, the January 2006 examiner did report that the 
veteran had reduced sensation of the lateral aspect of her 
lower thigh.  Thus, the Board has considered whether a 
separate compensable rating is warranted for an objective 
manifestation of neurologic abnormality.  

Neurologic disability of the peripheral nerves are rated 
under 38 C.F.R. § 4.124a.  Ratings for paralysis of the 
external cutaneous nerve of the thigh are specified at 
Diagnostic Code 8529.  Severe to complete paralysis of the 
external cutaneous nerve of the thigh is rated as 10 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8529.  
Moderate or mild incomplete paralysis of the external 
cutaneous nerve of the thigh is assigned a noncompensable, or 
zero percent, rating. 

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for the peripheral nerves are for 
unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the 
peripheral nerves, with application of the bilateral factor.  
Id.  

Here, the involvement of the neurological abnormality of the 
veteran's lateral right thigh is wholly sensory, as evidenced 
by the examiner's statement that the veteran had some reduced 
sensation of the lateral aspect of her right thigh.  
Therefore, the appropriate rating is zero percent.  This does 
not affect the propriety of the reduction of the veteran's 
compensation from 40 percent to 20 percent.  

The Board has also considered whether this case presents 
exceptional factors that would warrant referral for 
consideration outside the schedular criteria.  See 38 C.F.R. 
§ 3.321(b); see also Thun v. Peake, 22 Vet. App. 111 (2008).  
However, the veteran indicated during the October 2007 
hearing that she did not miss much work during due to her 
lumbar spine disability and that the effect of this 
disability on employment was that she had to take more breaks 
than normal.  Hearing transcript at 3.  This is not marked 
interference with employment.  She has not been hospitalized 
for this disability since her January 2005 surgery.  The 
extent of her disability and her symptoms are accounted for 
by the schedular criteria.  Therefore, the Board finds 
nothing exceptional about her case to warrant referral for 
consideration outside the schedular criteria.  

The preponderance of the relevant evidence of record, as a 
whole, shows that the evaluation for the veteran's lumbar 
discogenic disease, status post spinal fusion L3-L4, L4-L5, 
L5-S1 was properly reduced from 40 percent disabling to 20 
percent disabling, effective August 1, 2006.  Evidence 
relevant to any separate period of time under appeal does not 
provide for a rating in excess of 20 percent disabling or for 
an additional compensable evaluation.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

The Board has considered the statutes and regulations 
applicable to the RO's decision to reduce the evaluation 
assigned for her lumbar spine disability and finds that VA 
has fulfilled its duties to notify and assist the veteran in 
this case.  

In November 2000, Congress enacted the Veterans Claims 
Assistance Act of 2000 (VCAA), which specified that the VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  [emphasis 
added].  

The duties required by the VCAA hinge on the receipt of a 
claim, or application, for benefits.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The notice required by the VCAA applies to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Claims for increased ratings require more extensive notice as 
to assignment of disability ratings, than do claims to 
establish service connection, where the criteria involve 
specific measurements or test results that amount to more 
than a general worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the veteran's claim).

The matter before the Board did not arise from a claim or 
application received from the veteran for VA benefits.  This 
matter arose from an action by VA.  In February 2006, VA sent 
the veteran a rating decision proposing to reduce the 
evaluation assigned for her lumbar spine disability.  Because 
there was no claim received, duties under the VCAA were never 
triggered.  To find otherwise would be to ignore the 
statutory language enacted by Congress and the regulatory 
language already subjected to notice and comment.  

Duties incumbent on VA to ensure due process with regard to a 
reduction of a disability evaluation are found not in the 
VCAA but rather at 38 C.F.R. §  3.105 with additional 
protections found at 38 C.F.R. § 3.344.  VA complied with 
those requirements.  Additionally, the Board finds that even 
if the VCAA were applicable to this case, the veteran has 
demonstrated actual knowledge of what VCAA notice would have 
apprised her, and no prejudice could have resulted to the 
veteran from lack of notice.  

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is 
allowed for response.  Id.  Furthermore, the effective date 
of the reduction will be the last day of the month in which a 
60 day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e), (i).

VA must inform the beneficiary in the advance written notice 
of the proposed action that she has the right to a 
predetermination hearing, provided that the request for such 
hearing is received by VA within 30 days from the date of the 
notice.  38 C.F.R. §  3.105(i).  If no predetermination 
hearing is requested, final action will be based solely on 
the evidence of record.  Id.  

Because a rating higher than 20 percent disabling had been in 
place less than 5 years as of August 1, 2006, and had not 
stabilized, the evidence necessary to reduce the rating was a 
reexamination disclosing improvement to the extent that no 
more than a 20 percent rating was warranted.  See 38 C.F.R. 
§ 3.344(c).  As explained above, this occurred in January 
2006.

In February 2006, the RO sent the veteran a rating decision 
proposing to reduce the evaluation assigned for her lumbar 
spine disability from 40 percent disabling to 20 percent 
disabling.  That rating decision informed the veteran of the 
basis for the reduction.  Included in that rating decision 
were the results of the January 2006 VA reexamination and 
explained to her the criteria for a 40 percent rating and why 
the examination results showed that the criteria for a 40 
percent rating was not warranted.  

The February 2006 rating decision was accompanied by a letter 
from the RO explaining her rights to submit evidence and to a 
predetermination hearing.  She was told that she could submit 
medical or other evidence showing that VA should not reduce 
the evaluation.  She was told that the best type of evidence 
to submit was evidence from recent treatment by a physician 
that contained detailed findings regarding her disability.  
She was told that if this evidence was not received within 60 
days, VA would reduce her evaluation.  

The letter informed the veteran that she could request a 
personal hearing to present evidence an argument as to this 
matter.  Finally she was told that VA's policy was to assist 
her in every reasonable way.  

In a letter received by the RO in March 2005, the veteran 
requested a predetermination hearing.  The RO scheduled the 
hearing in May 2006 and informed the veteran of the date, 
place, and time of the hearing in a letter dated in March 
2006.  The veteran canceled that hearing prior to the date of 
the hearing and acknowledged that she had done so in a letter 
received by the RO in August 2006.  

In May 2006, the RO issued a rating decision reducing the 
evaluation assigned for the veteran's lumbar spine disability 
from 40 percent disabling to 20 percent disabling.  The 
rating decision and an explanatory letter were mailed to the 
veteran on May 25, 2006.  The effective date of the 20 
percent rating was August 1, 2006.  Thus the effective date 
of the reduction was July 31, 2006, the last day of the month 
in which a 60 day period from the date of notice to the 
veteran of the May 2006 rating action.  

The Board finds that VA complied with the due process duties 
applicable to this matter.  

Furthermore, the Board finds that the actions of the RO, just 
described, met the bulk of the duties that would have 
otherwise been applicable for an increased rating claim under 
the VCAA.  To the extent that those duties were not 
fulfilled, the veteran has demonstrated actual knowledge of 
what was required to substantiate her claim and has indicated 
that VA could not have assisted her in obtaining any 
additional evidence to support her contention that the 
reduction was not warranted.   

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The veteran's actions during the course of this matter 
demonstrate that she has actual knowledge of that which VCAA 
notice would have provided her if she had filed a claim for 
increased ratings.  As explained above, she argued during the 
hearing that the VA examiner did not measure her range of 
motion.  This indicates that she knows that the rating for 
her lumbar spine disability depends on measurement of her 
range of motion.  She also testified as to her alleged 
neurologic difficulties.  Finally, she testified that she had 
no additional evidence to submit.  Hearing transcript at 12 
and 14.  She was represented during the hearing and neither 
her nor her representative have indicated that any other 
evidence relevant to this matter exists.  This precludes a 
finding that any failure on VA's part to tell her 
specifically VA's responsibility in assisting her in 
obtaining evidence is other than harmless error.  

Furthermore, from the notice provided by the RO in the 
proposed rating decision, prior to the action that reduced 
her rating, a reasonable person would know what was needed to 
prevent the reduction.  

For these reasons, the Board finds that even if this case did 
require VCAA notice, no prejudice would have resulted to the 
veteran due to any defect in such notice.  

Finally, as to any duty to assist the veteran in this matter, 
VA conducted a medical examination of the veteran's spine in 
January 2006.  This examination adequately reflects the 
extent of disability at issue as of August 2006, the date of 
the reduction.  The veteran submitted private treatment 
records from M.S.S., M.D., J.M., M.D., V.P., M.D., River 
Garden Hebrew Home for the Aged, and L.L., D.P.T.  VA 
provided the veteran with an opportunity to set forth her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

Significantly, neither the veteran  nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
ensure due process in this matter.  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


